Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0062] the term “Philippines” and “Millennium” is spelt incorrectly. 
Paragraph [0092] the term "(REST)ful (RESTful)" is repeated.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 13-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 13 and 14, prior art does not explicitly disclose determining risk scores based on the amount of impact an occurrence of non-compliance issue relating to an obligation is determined to have on an entity associated with data stores or on a data discovery platform.
	Regarding Claim 18, prior art does not explicitly disclose determining degrees of adherence, as well as the amount of impact that an occurrence of non-adherence issue relating to a provision is determined to have on an entity associated with the set of databases or data lifecycle discovery platform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,9-10,12,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991).
	Regarding Claim 1, Zasman discloses A system, comprising: a processor that executes computer-executable components stored in a memory, (Col 12 lines 15-19).
the computer-executable components comprising: a secure data store that stores information relating to items of data of users stored in a set of data stores associated with the system, ([Col 3 lines 35-38] Examiner Notation (E.N.) The Information lifecycle management system (ILM) includes multiple data storage facilities of different types of classes coupled to a network.)
wherein the information is generated based on scanning of the set of data stores; ([Col 2 lines 36-40] E.N. The network storage systems are automatically searched to identify the items stored within.)
and a data management component that controls detection of presence of the items of data in the set of data stores (Col 3 lines 44-46)
	Zasman does not, but in related art, Bell teaches to enable a determination relating to compliance of the set of data stores with a set of obligations relating to data protection with regard to the items of data, wherein the determination is based on an analysis of the information relating to the items of data. (Paragraph [0009 lines 6-14] E.N. An assessment is done to the packaged initiative information if it complies to data privacy/protection requirements.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman to incorporate the teachings of Bell because Zasman does not explicitly disclose determination relating to compliance as well as determination based on analysis of information relating to the items of data which is taught by Bell. Incorporating the teachings of Zasman to Bell allows for generating a determination of the compliance of the set of data store with data privacy laws to enhance the utility/use of the system.
	
	Regarding Claim 2, Zasman in view of Bell disclose the system of Claim 1. Zasman further discloses wherein the data management component receives the information relating to the items of data from a scanner component that scans the items of data stored in the set of data stores associated with one or more entities. (Col 5 lines 19-24).

	Regarding Claim 3, Zasman in view of Bell disclose the system of Claim 2. Zasman further discloses wherein the scanner component generates the information relating to the items of data based on the scanning of the items of data stored in the set of data stores and communicates at least the information to the data management component, (Col 7 lines 38-52 E.N. The optimization engine generates metadata (information related to the items of data) and is in communication with ILM while migrating or moving data to an appropriate data storage.)
and wherein the items of data comprise a structured item of data, an unstructured item of data, or an item of image data. (Col 3 lines 30-32).

	Regarding Claim 4, Zasman in view of Bell discloses the system of Claim 2. Zasman further discloses wherein the computer-executable components further comprise: a classifier component that is associated with the scanner component, wherein the classifier component analyzes at least an item of data of the items of data scanned by the scanner component, (Col 5 lines 18-26 E.N. The ILM searches (scans) data stored in the network storage system and categorizes (classifies) each item of data.)
and based on the analysis of the item of data, identifies characters in the item of data, a language associated with the characters, or a data type of the item of data. (Col 5 lines 38-41 E.N. The ILM is able to categorize by a wide range of parameters such as file type, size, content etc.)

	Regarding Claim 9, Zasman in view of Bell discloses the system of Claim 1. Zasman further discloses wherein the data management component controls access to the information stored in the secure data store or the items of data stored in the set of data stores, based on the set of rules. (Col 10 lines 3-13 E.N. The encryption engine encrypts and decrypts data (controls access to information). The network storage system is used to determine who is able to access (rules) encrypted data.)
	
	Regarding Claim 10, Zasman in view of Bell discloses the system of Claim 9. Zasman further discloses wherein the items of data comprise a first item of data, a second item of data, and a third item of data, wherein, in accordance with the set of rules, the data management component classifies the first item of data as protected data and restricts access to the protected data to only permit a first group of authorized users access to the protected data, classifies the second item of data as sensitive data and restricts access to the sensitive data to only permit a second group of authorized users access to the sensitive data, and classifies the third item of data as non-sensitive data and permits a third group of authorized users access to the non-sensitive data. (Col 5 lines 28-41 E.N. Different categories of data such as “top secret”, “secret”, “business-sensitive” etc. may be stored in different storage areas where they can be accessed by the authorized users.)

	Regarding Claim 12, Zasman in view of Bell discloses the system of Claim 1. Zasman further discloses wherein the level of compliance is a first level of compliance, and wherein the system further comprises a data lifecycle discovery platform that comprises the secure data store and the data management component, (Col 1 lines 41-59 E.N. The information lifecycle management (ILM) (which contains data stores, See Col 3 lines 35-38) is a data lifecycle discovery platform due to its duties being similar (i.e. identify data, determine compliance etc.))
and wherein the data management component determines a second level of compliance of the data lifecycle discovery platform with at least the set of obligations based on at least the set of rules. (Col 1 lines 60-67 and Col 2 lines 1-9) E.N. The ILM needs to address legal compliance, data security and cost. The ILM is under obligation to adhere to the rules set by U.S. federal regulations, Securities Exchange Commission, HIPPA etc.)

Regarding Claim 15, Zasman discloses a computer-implemented method, comprising: 
storing, by a system having a processor and a memory, information in a secure data store of a data lifecycle discovery platform, wherein the information relates to items of data that are stored in a set of database components associated with one or more entities, ((Col 3 lines 35-38) E.N. The Information lifecycle management system (ILM) includes multiple data storage facilities of different types of classes coupled to a network.)
and wherein the information is generated in response to scanning of the items of data in the set of database components; ([Col 2 lines 36-40] E.N. The network storage systems are automatically searched to identify the items stored within.)
and managing, by the system, discovery of presence of the items of data in the set of database components (Col 3 lines 44-46)
	Zasman does not, but in related art, Bell teaches to facilitate a determination relating to adherence of the set of database components with a set of provisions relating to data privacy and security with regard to the items of data, wherein the determination is based on an analysis of the information relating to the items of data. (Paragraph [0009 lines 6-14] E.N. An assessment is done to the packaged initiative information if it complies to data privacy/protection requirements.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman to incorporate the teachings of Bell because Zasman does not explicitly disclose determination relating to compliance as well as determination based on analysis of information relating to the items of data which is taught by Bell. Incorporating the teachings of Zasman to Bell allows for generating a determination of the compliance of the set of data store with data privacy laws to enhance the utility/use of the system.
	
Regarding Claim 16, Zasman in view of Bell discloses the computer-implemented method of Claim 15. Zasman further discloses scanning, by the system, the items of data stored in the set of database components associated with one or more entities, (Col 5 line 19-24).
wherein the items of data comprise a structured item of data, an unstructured item of data, or an item of image data; (Col 3 lines 30-32).
and generating, by the system, the information relating to the items of data based on the scanning of the items of data. (Col 7 lines 38-52 E.N. The optimization engine generates metadata (information related to the items of data) and is in communication with ILM while migrating or moving data to an appropriate data storage.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991) and in further view of Dubey (US20170161336).
	Regarding Claim 5, Zasman in view of Bell discloses the system of Claim 4. Zasman and Bell do not, but in related art, Dubey teaches wherein the computer-executable components further comprise: a machine learning component that employs machine learning to learn to identify types of characters in data, types of languages associated with the characters, or data types of the data, based on a machine learning analysis of historical information relating to the types of characters, the types of languages, or the data types, and wherein, based on the learning and results of the machine learning analysis of the historical information, the capability of the classifier component to identify the characters in the item of data, the language associated with the characters, or the data type of the item of data is enhanced. (Paragraph [0118] E.N. A classification algorithm (machine learning) can be used on data types over a period of time where aggregation can be used to find the best classifier)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zasman in view of Bell to incorporate Dubey because Zasman and Bell do not explicitly disclose using machine learning to identify data types as well as the enhancing the capability of the machine learning classifier to identify the data type of the item of data. Incorporating the teachings of Dubey to Zasman and Bell allows for the improvement of efficiency and accuracy of the classification process using a machine learning model. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991) and in further view of Dubey (US20170161336) and Menon (US20080097843).
	Regarding Claim 6, Zasman in view of Bell and in further view of Dubey discloses the system of Claim 5. Zasman and Bell do not, but in related art, Dubey teaches wherein the machine learning component samples a subset of the items of data stored in the set of data stores, performs a machine learning analysis on the subset of the items of data, (Paragraph [0073] E.N. A subset of record from a model stack can be executed rather than the whole stack model.)
	Zasman, Bell and Dubey do not, but in related art, Menon teaches and, based on a result of the machine learning analysis of the subset of the items of data, determines a modification relating to an online presentation of a product or service offer that enhances the product or service offer presented to potential customers via an electronic communication, and wherein the data management component facilitates implementing the modification. (Paragraph [0039] E.N. Content (product or services) filtered by machine and human generated specifications are deployed on web pages (electronic communication) where the server log files are used to dynamically optimize and refine product placement.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Dubey and Menon because Zasman and Bell do not explicitly teach performing machine learning analysis which is taught by Dubey while the combination of Zasman, Bell and Dubey do not explicitly teach modifying an online presentation of a product and presenting to potential customers which is taught by Menon. Incorporating the teachings of Dubey and Menon to Zasman and Bell allows for the system to use machine learning models to create better product advertisement to customers to meet their needs. 

Claim(s) 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991) and in further view of Vax (US20220179993).
	Regarding Claim 7, Zasman in view of Bell discloses the system of Claim 1. Zasman and Bell do not, but in related art, Vax teaches wherein the set of data stores is a first set of data stores associated with a first jurisdiction and a first entity, (Figure 12 and Paragraph [0159] E.N. The system allows for monitoring (stored) personal information and determine if the information adheres to the regulations/rules of different countries/jurisdictions) 
wherein the set of obligations is a first set of obligations that is determined based on a first law relating to the data protection or a first agreement relating to the data protection, (Paragraph [0039] and Figure 12 E.N. The system is obligated to protect personal information such as SSN under legal standard/regulations such as General Data Protection Regulation (GDPR).)
wherein the set of rules is a first set of rules that is determined based on the first set of obligations, (Paragraph [0038-0039] E.N. The rules can be set by the user in accordance with proximity rules and/or privacy data compliance/regulations or obligations such as GDPR-EU.)
wherein the information is first information, (Figure 11 E.N. Information regarding a user is shown)
 wherein the first law is associated with the first jurisdiction, (Figure 12 Element 1230 E.N. Laws/regulations such as GDPU or HIPPA is associated with their location/residency)
and wherein the data management component determines a first level of compliance of the first set of data stores with the first set of obligations, based on an analysis of the first information and the first set of rules that correspond to the first set of obligations. (Figure 12 and Paragraph [0170 and 0175] E.N. The widget provides information relating to the organization’s compliance with rules and regulations (obligations). Rules such as HIPPA, GDPR which the system is under obligation to follow is applied to the information before it can be determined if the organization/system is complying to the rules set by jurisdictions.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Vax because Zasman and Bell do not explicitly disclose rules based on obligation where the obligations are based on laws relating to data protection which is taught by Vax. Incorporating the teachings of Vax to Zasman and Bell allows for the system to change the way it stores/discovers files based on the location of the information to make sure the proper respect is shown to the personal information.

Examiner Note: The concept described in Claim 8 is the same concept described in Claim 7 but with a ‘second’ set of data stores, jurisdiction, entity, compliance, obligation, rules etc. 
Regarding Claim 8, Zasman in view of Bell and in further view of Vax discloses the system of Claim 7. Zasman and Bell do not, but in related art, Vax teaches wherein the data management component analyzes second information relating to second items of data stored in a second set of data stores associated with a second jurisdiction and a second entity, (Figure 12 and Paragraph [0159] E.N. The system (data management component) allows for monitoring (stored) personal information to determine if they adhere to the regulations/rules of different countries/jurisdictions.)
wherein the data management component determines a second level of compliance of the second set of data stores with a second set of obligations associated with the second set of data stores, based on an analysis of the second information and a second set of rules that correspond to the second set of obligations, (Figure 12 and Paragraph [0170 and 0175] E.N. The widget provides information relating to the organization’s compliance with rules and regulations (obligations). Rules such as HIPPA, GDPR which the system is under obligation to follow is applied to the information before it can be determined if the organization/system is complying to the rules set by jurisdictions.)
wherein the second set of obligations is determined based on a second law relating to the data protection or a second agreement relating to the data protection, (Paragraph [0039] and Figure 12 E.N. SSN can be mapped to first subset of obligations corresponding to the first legal standard/regulations such as General Data Protection Regulation (GDPR).)
and wherein the second law is associated with the second jurisdiction. (Figure 12 Element 1230 E.N. Laws/regulations such as GDPU or HIPPA is associated with their location/residency)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Vax because Zasman and Bell do not explicitly disclose rules based on obligation where the obligations are based on laws relating to data protection which is taught by Vax. Incorporating the teachings of Vax to Zasman and Bell allows for the system to change the way it stores/discovers files based on the location of the information to make sure the proper respect is shown to the personal information.

Regarding Claim 17, Zasman in view of Bell discloses the computer-implemented method of Claim 15. Zasman and Bell do not, but in related art, Vax teaches determining, by the system, a set of rules based on the set of provisions, (Paragraph [0038-0039] E.N. The rules can be set by the user in accordance with proximity rules and/or privacy data compliance/regulations or obligations (provisions) such as GDPR-EU.)
wherein the set of database components is associated with a jurisdiction and an entity, (Figure 12 and Paragraph [0159] E.N. The system allows for monitoring (stored) personal information adhere to the regulations/rules of different countries/jurisdictions) 
 wherein the set of provisions is determined based on a law relating to the data privacy and security, or an agreement relating to the data privacy and security, (Paragraph [0039] and Figure 12 E.N. SSN can be mapped to first subset of obligations corresponding to the first legal standard/regulations such as General Data Protection Regulation (GDPR).)
wherein the law is associated with the jurisdiction. (Figure 12 Element 1230 E.N. Laws/regulations such as GDPU or HIPPA is associated with their location/residency)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Vax because Zasman and Bell do not explicitly disclose rules based on obligation where the obligations are based on laws relating to data protection which is taught by Vax. Incorporating the teachings of Vax to Zasman and Bell allows for the system to change the way it stores/discovers files based on the location of the information to make sure the proper respect is shown to the personal information.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991) and in further view of Ziraknejad (US20200143102).
	Regarding Claim 11, Zasman in view of Bell disclose the system of Claim 10. Zasman and Bell do not, but in related art, Ziraknejad teaches wherein the computer-executable components further comprise: a user interface component that presents a locked icon that indicates that access to the protected data is restricted to the first group of authorized users, a sensitive icon that indicates that access to the sensitive data is restricted to the second group of authorized users, and a non- sensitive icon that indicates that access to the non-sensitive data is permitted by the third group of authorized users. (Paragraph [0106] E.N. If a user is not authorized to access certain data, the system (interface) will generate the card to show a dash, blank area or other indication that the data is not available.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Ziraknejad because Zasman and Bell do not explicitly teach a user interface that presents different levels of access a user has which is taught by Ziraknejad. Incorporating the teachings of Ziraknejad to Zasman and Bell allows for the system’s interface to show the user what they can and cannot access based on their authorization status. 

Regarding Claim 20, Zasman discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: storing information in a secure data store of a data lifecycle discovery platform, wherein the information relates to items of data that are stored in a set of data storage components associated with one or more entities, (Col 3 lines 35-38)
and wherein the information is generated based on scanning of the items of data stored in the set of data storage components; (Col 5 lines 19-21)
controlling detection of the items of data in the set of data storage components (Col 3 lines 44-46).
	Zasman does not but in related art, Bell discloses to facilitate a determination relating to compliance of the set of data storage components with a set of duties relating to data privacy with regard to the items of data; (Paragraph [0009 lines 6-14] E.N. An assessment is done to the packaged initiative information if it complies to data privacy/protection requirements.)
determining an extent of the compliance of the set of data storage components with the set of duties associated with the set of database components, based on a result of analyzing the information and a set of rules that correspond to the set of duties and relate to the data privacy; (Paragraph [0037])
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman to incorporate the teachings of Bell because Zasman does not explicitly disclose determination relating to compliance as well as determination based on analysis of information relating to the items of data which is taught by Bell. Incorporating the teachings of Zasman to Bell allows for generating a determination of the compliance of the set of data store with data privacy laws to enhance the utility/use of the system.
	Zasman and Bell do not, but in related art, Ziraknejad teaches and determining a portion of the information or a portion of the items of data that are authorized to be presented via a user interface, based on the set of rules. (Paragraph [0106] E.N. If a user is not authorized to access certain data, the system (interface) will generate the card to show a dash, blank area or other indication that the data is not available.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman and Bell to incorporate the teachings of Ziraknejad because Zasman and Bell do not explicitly teach a user interface that presents different levels of access a user has which is taught by Ziraknejad. Incorporating the teachings of Ziraknejad to Zasman and Bell allows for the system’s interface to show the user what they can and cannot access based on their authorization status. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasman (US7693877) in view of Bell (US20160246991) and in further view of Aminian (US20200320418).
	Regarding Claim 19, Zasman in view of Bell discloses the computer-implemented method of Claim 15. Zasman and Bell do not, but in related art, Aminian teaches tracking, by the system, sharing of a subset of the information or a subset of the items of data with a third-party device associated with a third-party entity; and determining, by the system, an extent to which the sharing of the subset of the information or the subset of the items of data with the third-party device adheres to the set of provisions based on the set of rules. (Paragraph [0002] E.N. Data is shared with a third party where a classification algorithm using machine learning process determines the risk of sharing data and provides information regarding the determined risk of sharing data with a third party).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zasman in view of Bell to incorporate the teachings of Aminian because Zasman and Bell do not explicitly teach sharing information with a third-party which is taught by Aminian. Incorporating the teachings of Aminian to Zasman and Bell allows for enhancing the method’s ability to enforce data privacy provisions using third party devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435